Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on December 22, 2020.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission and amendments filed on December 22, 2020, have been entered.

Status of Claims
Cancellation of claims 1 and 3-4, and addition of claims 14-27 is acknowledged. 
Claims 7-10 and 12-27 are currently pending and are the subject of this office action.
Claims 7-10 and 12-13 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable without traverse in the reply filed on April 13, 2018.
Claims 14-27 are presently under examination.

Priority
The present application and claims the benefit of provisional application No. 62/402,560 filed on 09/30/2016.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.






Claim Rejections - 35 USC § 112 (New Rejection).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.

Claims 14-27 recite: “sequentially administering a second dose of the compound of formula I at least two hours after the first dose”.  However, a close look at the original specification and claims shows no support for this amendment.


Response to Applicant’s arguments:
Applicant argues that there is support in the specification as filed at page 4, line 29 - page 5, line 2; page 5, lines 3-12; and page 5, lines 25-30; and in the original claims.

However, 
At page 4, line 29 - page 5, line 2, simply recites the definition of the word “sequentially”.
At page 5, lines 3-12, simply recites the definition of “effective amount”, and
At page 5, lines 25-30, describes some generalities of the administration of ubrogepant at “intervals”, without specifying what those intervals are.
Throughout the specification, Applicant states that the method “alleviates at least one symptom of acute migraine attack within two hours”, which is not the same nor it implies that there is a sequential administration of ubrogepant at least two hours after the first dose.  In fact the entire specification does not even mention a second dose of ubrogepant.

Claim Rejections - 35 USC § 103 (Modified Rejections Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 14-17 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et. all. (US 2012/0122900), cited in prior office action)

For claims 14-15 and 21-22, Bell teaches a method of treating migraine in a patient suffering from migraine comprising the administration of a therapeutically effective amount of the compound of Formula I:

    PNG
    media_image1.png
    160
    269
    media_image1.png
    Greyscale
(Identical to compound of Formula I as in instant claim 14, also known as ubrogepant) (See claims 1-3, see also [0245] Example 1). 
The method is effective to alleviate at least one migraine symptom like pain (see [0003]-[0005] and [0060]). 
Bell teaches that the instant compound is a CGRP (Calcitonin- Gene-Related Peptide) antagonist (see [0007] for example) and that CGRP antagonists have already been successfully used for the treatment of acute migraine (see [0002] and [0005]).
Bell teaches the administration of tablets comprising 50 mg or 100 mg of ubrogepant (see [0087]).
Bell does not teach “sequentially administering a second dose of ubrogepant at least two hours after the first dose.  However, Bell teaches:
The compounds may be administered on a regimen of 1 to 4 times per day, or may be administered once or twice per day” (see [0087]).
“When treating, preventing, controlling, ameliorating, or reducing the risk of headache, migraine, cluster headache, or other diseases for which compounds of the present invention are indicated, generally satisfactory results are obtained when the compounds of the present invention are administered at a daily dosage of from about 0.1 milligram to about 100 milligram per kilogram of animal body weight, given as a single daily dose or in divided doses two to six times a day, or in sustained release form.  For most large mammals, the total daily dosage is from about 1.0 milligrams to about 1000 milligrams, or from about 1 milligrams to about 50 milligrams.  In the case of a 70 kg adult human, the total daily dose will generally be from about 7 milligrams to This dosage regimen may be adjusted to provide the optimal therapeutic response” (see [0088]).
“It will be understood, however, that the specific dose level and frequency of dosage for any particular patient may be varied and will depend upon a variety of factors including the activity of the specific compound employed, the metabolic stability and length of action of that compound, the age, body weight, general health, sex, diet, mode and time of administration, rate of excretion, drug combination, the severity of the particular condition, and the host undergoing therapy” (see [0089]).

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat migraine, including acute migraine, in a patient suffering from acute migraine, and as a consequence alleviating a symptom like pain, comprising the administration of a 50 mg or 100 mg dose of ubrogepant as taught by Bell.
It will be further obvious to administer ubrogepant up to six times a day as taught by Bell, which means a frequency of administration of ubrogepant of every 4 hours (24 hours / 6 times a day) which means that after the first dose, the second dose is administered after 4 hours (i.e. at least two hours after the first dose).

All this will result in the practice of claims 14-15 and 21-22 with a reasonable expectation of success.


However, the statement: “wherein the administration of ubrogepant eliminates the at least one symptom within two hours post administration” does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art: “the administration of a composition comprising 50 or 100 mg of ubrogepant to a patient suffering from acute migraine and sequentially administering a second dose at least two hours after the first dose".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “wherein the administration of ubrogepant eliminates the at least one symptom within two hours post administration” appears to be the result of the process made obvious by the prior art: ““the administration of a composition comprising 50 or 100  mg of ubrogepant to a patient suffering from acute migraine and sequentially administering a second dose at least two hours after the first dose ", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.
All this will result in the practice of claims 16-17 and 23-24 with a reasonable expectation of success.

2) Claims 18-20 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et. all. (US 2012/0122900), cited in prior office action) as applied to claims 14-17 and 21-24 above, further in view of Imanzahrai (US 2002/0091162).

Bell teaches all the limitations of claims 18-20 and 25-27 except for alleviating the acute migraine symptoms of photophobia, phonophobia and nausea.  However, photophobia, phonophobia and nausea are common symptoms of patients suffering from acute migraine as evidenced by Imanzahrai (see abstract).

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat migraine, including acute 

3) Claims 14-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss et. al. (Cephalalgia (August 2016) 36:887-898, cited in prior office action)

For claims 14-27, Voss teaches a method of treating acute migraine in a patient suffering from an acute migraine attack, comprising the administration of a therapeutically effective amount of the compound of Formula I:

    PNG
    media_image1.png
    160
    269
    media_image1.png
    Greyscale
(Identical to compound of Formula I as in instant claim 1, also known as ubrogepant) (See abstract, see under Clinical implications on page 898 and see entire reference).
The method is effective to alleviate at least one migraine symptom like: like pain, phonophobia, photophobia and nausea (see page 889 under endpoints, see also page 890 under primary and secondary endpoints).
 Voss teaches that the administration of 50 mg or 100 mg of ubrogepant eliminated symptoms of acute migraine like pain, photophobia and phonophobia within two hours post-administration (see page 890 under primary and secondary endpoints).

Voss does not teach the administration of a second dose of ubrogepant at least two hours after the first dose.  However, since Voss teaches that there is absence of symptoms of acute migraine (i.e. phonophobia, photophobia, pain and nausea) at two hours or more after the first administration of ubrogepant (see page 889 under Endpoints),  before the effective filing date of the claims, it would have been prima facie obvious for the skilled in the art to administer a second dose of ubrogepant at least two hours after the first dose up until the recurrence of the symptoms, thus resulting in the practice of claims 14-27 with a reasonable expectation of success.

Response to Applicant’s arguments 
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant are no longer applicable or have been considered/answered in the rejection itself.


Double Patenting (Maintained Rejections).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 14-27 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 8,754,096. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the US patent recite the same or similar compounds for the treatment of migraine.

Claims 14-27 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,912,210. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the US patent recite the same or similar compounds for the treatment of migraine (see abstract).

Claims 14-27 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,499,545. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the US patent recite the same or similar compounds for the treatment of migraine.

Claims 14-27 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,833,448. Although the claims at the instant application and the US patent recite the same compound for the treatment of migraine.

Claims 14-27 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,850,246. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the US patent recite the same compound (crystalline) for the treatment of migraine (see abstract).

Claims 14-27 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 15/830,131 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both Applications recite the same or similar compounds for the treatment of migraine.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14-27 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/021,471 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both Applications recite the same or similar compounds for the treatment of migraine.


Claims 14-27 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 15/115,026 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because either Applications recite the same or similar compounds for the treatment of migraine (see Background of the invention).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
May 23, 2021.